Citation Nr: 1039228	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-50 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to September 
1952 and from August 1958 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  A transcript of 
that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic tinnitus was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.

The Veteran has reported experiencing frequent noise exposure 
during military service, to include as a result of exposure to 
artillery and small arms fire, diesel generators, and aircraft 
engines.  The evidence documents that the Veteran was awarded the 
Combat Infantryman's Badge,  which is indicative of combat 
service.  If a Veteran was engaged in combat with the enemy, VA 
shall accept as sufficient proof of service connection 
satisfactory lay or other evidence of service incurrence, if the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Based on this evidence, the Board 
concludes the Veteran did experience acoustic trauma during 
military service, as acknowledged by VA in the prior award of 
service connection for bilateral hearing loss.  

The service treatment records are negative for any diagnosis or 
complaints of tinnitus.  VA examinations dating in April 2003 and 
October 2007also  reflect negative histories as to tinnitus.  A 
July 2008 VA examination record does reflect a history suggestive 
of tinnitus, but at that time, the Veteran indicated that the 
tinnitus had onset approximately 18 months earlier, around the 
time he received his most recent hearing aid.  

At his August 2010 hearing, the Veteran stated that he actually 
first noticed a ringing in his ears during military service, but 
it was very low and he did not really notice or report it.  He 
testified that the tinnitus continued after service.  He 
explained that he thought it was a result of his hearing aids, 
which were first provided in approximately 1978, and that he was 
largely able to "block out" or overcome the tinnitus, unless he 
was somewhere very quiet.  

Tinnitus, defined as a "noise in the ears, such as ringing, 
buzzing, roaring, or clicking," is a disability susceptible to 
lay observations of symptomatology.  See Dorland's Illustrated 
Medical Dictionary 1914 (30th ed. 2003); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The  Board finds the Veteran to be a credible witness 
regarding both his prior military noise exposure and his 
experiencing of tinnitus since that time.  

After review of the evidence, the Board finds service connection 
for tinnitus is warranted.  The Board acknowledges that the 
Veteran denied tinnitus in 2003 and 2007 and that he reported a 
relatively recent onset in 2008.  The Board finds the Veteran's 
testimony of continuous tinnitus since service competent, 
credible, and consistent with the nature and circumstances of his 
service, however, and based on that testimony and the evidence of 
in-service noise exposure, and affording the Veteran the benefit 
of the doubt,  the Board finds the evidence is in equipoise as to 
whether chronic tinnitus onset in service.  In such 
circumstances, the benefit of the doubt goes to the Veteran; 
consequently, service connection is granted.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


